Conviction in district court of Bowie County of transporting intoxicating liquor; punishment, one year in the penitentiary.
The recognizance in this case is defective. It merely states that the defendant stands charged with the offense of a felony and who has been convicted in "This court of a felony." This is not sufficient. Art. 903, Vernon's C. C. P. provides the form for recognizance on appeal in felony cases and requires that a recognizance shall state the offense for which conviction was had. Simply to describe it as a felony is bad.
The appeal will be dismissed.
Dismissed.